IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TWILA HAYNES,                                :   No. 415 EAL 2019
                                             :
                   Petitioner                :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
WORKERS' COMPENSATION APPEAL                 :
BOARD (ASSETS PROTECTION, INC.),             :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

     AND NOW, this 5th day of February, 2020, the Petition for Allowance of Appeal is

DENIED.